DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer et al. US 6763547 (“Brewer”).    
Regarding claim 12, Brewer discloses a brush configured for use with (i.e., capable of being used with) a splice assembly, the brush and the splice assembly configured to engage a conductor, the brush comprising (see annotated figures 10 and 12 below):
	a housing including a first portion (labeled HP1 below), a second portion (labeled HP2 below), and a housing axis extending between the first portion and the second portion, 
the first portion including a cavity (labeled HPC below) having an open end (labeled HOE below), the second portion having a wall that defines a bore (labeled SPB below) and a flange (labeled FLN below) extending from the wall, and a diameter of the cavity being larger than a diameter of the bore, the cavity and the bore being configured to receive the conductor therethrough;
a brush member (including 150, 194, 198, and 196 collectively) secured within the cavity proximate the first end.
The housing is inherently securable to the splice assembly by engaging the flange (for, example, in the same manner that applicant’s invention is).

    PNG
    media_image1.png
    1851
    1430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1852
    1431
    media_image2.png
    Greyscale

Per claim 14, the second portion includes an aperture (labeled AP in annotated figure 12 above) extending through the wall.
	Per claim 15, the second portion includes an identification ring.  In particular the flange (labeled FLN above) is a ring inherently identifying the opening of the device.
Response to Arguments
Applicant’s arguments have been considered.  Applicant argues that the prior art does not disclose the flange as claimed.  The examiner maintains that the prior art discloses the flange as claimed as set out above.   The flange is inherently capable of being used in the same manner that applicant’s flange is.  In particular, the flange is inherently capable of being secured by an appropriately configured splice assembly.
Allowable Subject Matter
Claims 1-3, 5, 7-11, and 16-20 are allowable for the reasons previously noted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833